Exhibit 10.2

May 25, 2012

John Alves

                                

                                 

Dear John:

This letter (“Agreement and Release”), upon your signature, confirms the entire
agreement between Serena Software, Inc. (“Serena”) and you regarding the terms
of your separation of employment with Serena.

1) You acknowledge and agree that you have voluntarily resigned from your
employment with Serena, and have tendered your resignation as an officer and
employee of Serena, effective as of the date that Serena files its Form 10-Q for
the quarter ended April 30, 2012 (the “Separation Date”). You and Serena agree
that you will cease to be an officer and employee of Serena as of the Separation
Date and thereafter will have no authority to act on behalf of Serena.
Regardless of whether or not you sign this Agreement and Release, Serena will do
the following:

a. Pay you all earned salary and accrued vacation through the Separation Date on
the Separation Date.

b. Continue your medical, dental and vision benefits through May 31, 2012 in
accordance with the terms of Serena’s group health coverage benefit plans. You
will have the option to continue your medical, dental and vision benefits under
the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended
(“COBRA”). COBRA continuation forms will be sent to you by our third-party
administrator.

c. Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon the Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide you with life insurance
conversion forms and instructions.

2) You agree that, prior to your Separation Date, you will perform the following
obligations and responsibilities:

a. Continue to perform your responsibilities as Vice President, Finance of
Serena under the management and direction of Serena’s Chief Financial Officer;



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

b. Diligently prepare Serena’s Form 10-Q for the quarter ended April 30, 2012
(“Form 10-Q”); complete an evaluation of the effectiveness of Serena’s
disclosure controls and procedures and internal control over financial reporting
and perform such other activities required to support your certifications
pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 that are to
be filed with the Securities and Exchange Commission (“SEC”) as part of the Form
10-Q; review and discuss the Form 10-Q with Serena’s management, external
auditor, tax advisor and audit committee as required to perform Serena’s
disclosure controls and procedures for the filing of periodic reports with the
SEC; as Serena’s chief accounting officer, sign and deliver to Serena the
foregoing certifications, management representation letter of Serena’s external
auditor and Form 10-Q and perform such other activities as may be required or
reasonably requested by Serena’s management or audit committee to file the Form
10-Q in compliance with the requirements of the Securities Exchange Act of 1934,
as amended; and sign and deliver to Serena the officer’s certificate that is
required to be provided to the administrative agent pursuant to the secured
credit agreement.

c. Regularly meet and confer with Serena’s Chief Financial Officer and other
management personnel for purposes of transiting your knowledge and
responsibilities to the Chief Financial Officer and Serena management personnel;
and

d. Perform such other activities as may be reasonably requested by Serena’s
Chief Financial Officer to effect the orderly management and transition of the
Finance organization.

3) Subject to your successful completion of the obligations and responsibilities
described in Section 2 above and execution, delivery and non-revocation of this
Agreement and Release (including with respect to the General Release granted
herein) pursuant to Section 17 below:

a. Serena will pay you an amount equal to $10,000, payable on the next most
practicable payroll date following the Effective Date. The payment will be less
applicable payroll taxes and tax withholdings.

b. Serena will amend your existing stock option agreements that were granted
under Serena’s Amended and Restated 1997 Stock Option and Incentive Plan (the
“1997 Plan”) for purposes of extending the exercise period of all outstanding
stock options granted thereunder as of the Separation Date through the earlier
of the third (3rd) anniversary of the Separation Date or the ten (10) year
expiration date of the applicable option and, if such options are exercised
prior to an initial public offering of Serena, permitting you to pay the
exercise price for such stock options by means of a “net exercise” method
whereby Serena withholds from the delivery of the shares of Serena’s common
stock for which the stock options were exercised that number of shares having a
fair market value equal to the aggregate exercise price for the shares of common
stock for which the stock options were exercised. You will be responsible for
paying Serena all related taxes and tax withholdings associated with the
exercise of such stock options. The amendment will be in the form attached
hereto as Exhibit A. A schedule of all outstanding stock options granted to you
under the 1997 Plan that vested on or prior to the Separation Date is set forth
on Exhibit B, attached hereto.

 

Page 2 of 8



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

c. All restricted stock units granted to you under the 2006 Plan will be
cancelled as of the Separation Date. All stock options granted to you under the
2006 Stock Option Plan, as amended (the “2006 Plan”), that vested on or prior to
the Separation Date in accordance with the terms of the applicable option
agreement will remain exercisable until three (3) months following your
Separation Date; thereafter, such options will automatically terminate and will
not be exercisable in accordance with the terms of the 2006 Plan. A schedule of
all outstanding stock options granted to you under the 2006 Plan that vested on
or prior to the Separation Date is set forth on Exhibit B, attached hereto.

4) On behalf of yourself, your agents and assigns, in consideration for Serena’s
obligations under Section 3 of this Agreement and Release, you hereby waive and
release any and all claims, whether known or unknown, that you have against
Serena and its predecessors, subsidiaries, affiliates and related entities and
their respective officers, directors, shareholders, agents, attorneys,
employees, successors, or assigns, arising from or out of your employment with
and/or the termination of your employment with Serena. These claims include, but
are not limited to, claims arising under: Title VII of the Civil Rights Act of
1964, as amended; The Employee Retirement Income Security Act of 1974, as
amended; The Americans with Disabilities Act of 1990, as amended; The Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); The Workers
Adjustment and Retraining Notification Act, as amended; The California Fair
Employment and Housing Act, as amended; The California Family Rights Act, as
amended; any other federal, state or local discrimination, harassment, civil or
human rights law or any other local, state or federal law, regulation or
ordinance; any public policy, contract, tort, or common law; any Serena
compensation or benefit plan under which you were eligible, except as expressly
provided herein; any stock options granted to you during your employment with
Serena, except as expressly provided herein; and any claim for costs, fees, or
other expenses including attorneys’ fees incurred by you in connection with such
matters. Nothing herein is intended to release any claim that is not waivable by
law or governmental regulation, or any obligation of Serena under this Agreement
and Release.

5) You also acknowledge that there may exist claims or facts in addition to or
different from those which are now known or believed by you to exist and agree
that it is your intention to fully settle and release such claims, whether known
or unknown, that may exist as of the time you sign this Agreement and Release.
You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different

 

Page 3 of 8



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

from or in addition to those known or now believed to be true with respect to
the matters released or described in this Agreement and Release. You agree that
the release and agreements contained in this Agreement and Release shall be and
will remain effective in all respects notwithstanding any later discovery of any
such different or additional facts.

6) You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than fifteen (15) days following the Separation Date. You further
affirm that you have no known workplace injuries or occupational diseases, other
than any injuries or diseases that have been previously reported.

7) You agree that you will return to Serena on or before the Separation Date all
Serena property within your possession, custody or control, including any
equipment (including, without limitation, your cellular phone, PDA, laptop
computer and other equipment) and any confidential and proprietary information
(including, without limitation, customer lists, customer licensing and support
information, sales and forecast information, operating plan and budget
information, employee lists and organizational charts, board presentations,
etc.), whether in hardcopy or electronic form; and keys and access badges.

8) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement and Release will you pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which you may now have, have ever had, or may in the future have
against Serena and/or any officer, director, employee, agent or shareholder of
Serena, which is based in whole or in part on any claim covered under Section 3
of this Agreement and Release. Nothing in this Section 7 shall preclude you from
(i) enforcing this Agreement and Release or exercising any rights that you may
have that have not been waived under the terms of this Agreement and Release;
(ii) initiating or causing to be initiated on your behalf any complaint, charge,
claim or proceeding against Serena before any local, state or federal agency,
court or other body challenging the validity of the waiver of your claims under
ADEA contained in Section 4 (but no other portion of such waiver); or
(iii) initiating or participating in (but not benefiting from) an investigation
or proceeding conducted by the Equal Employment Opportunity Commission with
respect to ADEA.

9) You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement”), including, without limitation, your obligations
regarding Confidential Information under Article I and your obligations
regarding Inventions under Article II, but excluding your obligations regarding
non-competition and non-solicitation under Article III. The foregoing terms of
your Confidentiality Agreement are incorporated herein, and all defined terms
used in this Section 8 shall have the same meanings as set forth in the
Confidentiality Agreement.

 

Page 4 of 8



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

10) You agree to refrain from making any adverse, derogatory or disparaging
statements or comments, either as fact or opinion, about Serena and its
subsidiaries, affiliates and related entities; management; practices;
operations; performance; products; past or present directors, officers,
employees or shareholders; and any similar information concerning Serena. In
addition, you agree to refrain from any tortious interference with contracts,
relationships and prospective economic advantage of Serena. You agree that any
breach of this covenant would irreparably injure Serena, and Serena shall have
the right to obtain an injunction against you from a court of competent
jurisdiction restraining you from any further breach of this covenant. Nothing
in this Section 10 shall prohibit you from providing truthful information in
response to a subpoena or other legal process, provided that you provide Serena
with prompt prior written notice of the required disclosure and an opportunity
to seek a protective order or other appropriate remedy.

11) Except with regard to Sections 8 through 10 above, you agree that any
dispute applicable to this Agreement and Release shall be submitted to and
resolved through binding arbitration pursuant to the terms of the Binding
Arbitration Agreement between you and Serena.

12) This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties, except the Confidentiality Agreement, the Binding
Arbitration Agreement and any benefit plans applicable to COBRA continuation.
Notwithstanding the preceding to the contrary, Article III of your
Confidentiality Agreement is hereby terminated. You acknowledge that you have
not relied on any representations, promises, or agreements of any kind made to
you in connection with your decision to accept this Agreement and Release,
except for those set forth in this Agreement and Release.

13) This Agreement and Release shall be governed and conformed in accordance
with the laws of the state of California without regard to its conflict of laws
provision.

14) This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

15) Should any of the provisions of this Agreement and Release be determined to
be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released or a
restrictive covenant may not be enforced as a matter of law, it is the intention
of the parties that the general release, the waiver of unknown claims, and the
covenant not to sue shall otherwise remain effective to release any and all
other claims covered thereby.

 

Page 5 of 8



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

16) You have up to twenty-one (21) days from the date of your receipt of this
letter to accept the terms of this Agreement and Release, although you may
accept it at any time within those twenty-one (21) days. You are advised to
consult an attorney about whether or not to sign this Agreement and Release.

17) To accept this Agreement and Release, please sign and date this letter and
return it to me no later than the twenty-one (21) day period referred to in
Section 16 above. Once you do so, you will have an additional seven (7) days in
which to revoke your acceptance. To revoke, you must deliver to me a written
statement of revocation no later than seven (7) days after you execute this
Agreement and Release. If you do not submit your revocation to me, then the
eighth (8th) day after your execution of this Agreement and Release will be the
“Effective Date” of this Agreement and Release. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the state in which
you were employed at the time of your last day of employment, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday. If you revoke this Agreement and Release,
you will have no right or entitlement to any of the payments or benefits
described in this Agreement and Release (except as described in Section 1). You
will not be entitled to receive any of the payments or benefits provided in any
Section of this Agreement and Release, other than Section 1, until the
occurrence of the Effective Date. You hereby acknowledge and agree that you have
been provided with a copy of this Agreement and Release on or prior to the
Separation Date and understand that this Agreement and Release must become
effective prior to the expiration of the acceptance and revocation periods
described above in order for you to be entitled to the payments and benefits
described in Section 3.

18) This Agreement and Release may be executed by one or more of the parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each party hereto confirms that any
facsimile or PDF copy of such party’s executed counterpart of this Agreement and
Release (or its signature page thereof) shall be deemed to be an executed
original thereof.

 

Page 6 of 8



--------------------------------------------------------------------------------

John Alves

May 25, 2012

 

I wish you success in your future and professional efforts.

Sincerely,

/s/ Edward Malysz

Edward Malysz

Senior Vice President, General Counsel

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read and
fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

 

Dated:

      5/25/12     Signed:  

/s/ John Alves

        John Alves

Effective as of the Separation Date, I hereby acknowledge and confirm my
resignation from all appointments and positions held by me with Serena and any
of its affiliates, whether as an officer, director, employee, agent or
otherwise.

 

Dated:

      5/25/12     Signed:  

/s/ John Alves

        John Alves

 

Page 7 of 8



--------------------------------------------------------------------------------

Exhibit A

Amendment to Stock Option Agreements

Amended and Restated 1997 Stock Option and Incentive Plan

This Amendment to Stock Option Agreements (this “Amendment”) is made and entered
into with an effective date of May     , 2012 (the “Effective Date”) by and
between Serena Software, Inc. (the “Company”) and John Alves (the “Optionee”)
for purposes of amending the terms of certain stock options granted under the
Amended and Restated 1997 Stock Option and Incentive Plan (the “Plan”).

WHEREAS, Serena and Employee entered into certain stock option agreements
pursuant to the terms of the Plan, described as follows: Option Agreement dated
February 19, 2003, Option Agreement dated February 19, 2003, Option Agreement
dated February 18, 2004, Option Agreement dated February 18, 2004, Option
Agreement dated May 19, 2004, Option Agreement dated February 24, 2005, each as
further described on Schedule 1 attached hereto (collectively, the “Option
Agreements”);

WHEREAS, in connection with the merger of Serena and Spyglass Merger Corp.
Optionee entered into a Participation Letter dated March 7, 2006 with Spyglass
and, upon consummation of the merger and assumption of the Option Agreements by
the Company (as the surviving corporation), the number of shares and the
exercise price of the underlying options were automatically adjusted as
described on Schedule 1 attached hereto;

WHEREAS, the parties now desire to amend the terms of the Option Agreements upon
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Termination Period. Notwithstanding the Termination Period set forth in the
Option Agreements but subject to Optionee’s continued compliance with Sections 8
through 10 of the Agreement and Release between Optionee and the Company dated
as of May     , 2012 (the “Agreement and Release”) and the continued
effectiveness of the Agreement and Release, the Options may be exercised through
the earlier of (i) the third anniversary of the date on which the Optionee
ceases to be a Service Provider (i.e., May     , 2015) and (ii) the ten
(10) year expiration date of the applicable option (clause (i) or (ii), the
“Expiration Date”). If the Options are not exercised prior to the Expiration
Date, then the Options will automatically terminate upon such date.

2. Method of Payment.

(a) Prior to an Initial Public Offering (as defined below), Optionee may pay the
aggregate Exercise Price through the net exercise of the Options, with Serena
retaining that number of Shares that would otherwise be issuable to Optionee in
connection with such exercise having a Fair Market Value (as defined below)
equal to the aggregate Exercise



--------------------------------------------------------------------------------

Price. As a condition to the Company’s issuance of any Shares as provided in the
Option Agreement, Optionee must remit to the Company an amount sufficient to
satisfy all Federal, state, local or foreign withholding tax requirements.

(b) Section 3(e) of the Option Agreements is hereby deleted in its entirety.

3. Management Stockholders Agreement. Optionee acknowledges and agrees that
(i) the Options and any resulting Shares shall continue to be subject to the
terms, conditions and restrictions set forth in the Management Stockholders
Agreement dated March 10, 2006 (the “Management Stockholders Agreement”),
including, without limitation, the right of the Company to exercise its right to
repurchase all or any portion of the Call Shares and Call Options as set forth
in Article V of the Management Stockholders Agreement, (ii) Article V of the
Management Stockholders Agreement shall remain effective with regard to the
Options (and any resulting Shares) until the earlier of the third anniversary of
the date on which the Optionee ceases to be a Service Provider (i.e., May     ,
2015) or an Initial Public Offering, and (iii) if Optionee breaches any
provision of Sections 8 through 10 of the Agreement and Release, the Company
shall have the right to terminate and cancel any Options that have not been
exercised by Optionee and the Call Shares Price for any Shares acquired upon the
exercise of any Options shall be equal to the lower of (x) the Fair Market Value
of such Call Shares as of the Call Date and (y) the Book Value of such Call
Shares as of the Call Date.

4. Defined Terms. Except as otherwise defined in this Amendment, the defined
terms used herein shall have the same meanings as set forth in the Plan;
provided, however, that the terms “Call Shares,” “Call Options,” “Fair Market
Value,” “Book Value,” “Call Date,” “Call Shares Price” and “Initial Public
Offering” shall have the meanings set forth in the Management Stockholders
Agreement.

5. Representations and Warranties of Optionee.

(a) Optionee has been advised that the Options and Shares issuable upon exercise
of the Options (collectively, “Securities”) have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any state securities laws and,
therefore, cannot be resold unless the Securities are registered under the Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Optionee is aware that none of the
Company or any of its subsidiaries is under any obligation to effect any such
registration with respect to the Securities (except solely to the extent, if
any, provided in the Management Stockholders Agreement) or to file for or comply
with any exemption from registration.

(b) Optionee will hold the Securities for undersigned’s own account and not with
a view to, or for resale in connection with, the distribution thereof in
violation of the Act.

(c) Optionee has, either alone or together with the assistance of a “purchaser
representative” (as such term is defined in Regulation D under the Act), such
knowledge and experience in financial and business matters that Optionee is
capable of evaluating the merits and risks of holding the Securities, is able to
incur a complete loss of the Securities and is able to bear the economic risk of
holding the Securities for an indefinite period of time.

 

2



--------------------------------------------------------------------------------

(d) Optionee understands that holding the Securities involves a high degree of
risk, that there is no established market for the Securities and that it is not
likely that any public market for the Securities will develop in the near
future.

(e) Optionee has carefully considered the potential risks relating to the
Company and its subsidiaries and holding the Securities. Optionee is familiar
with the business and financial condition, properties, operations and prospects
of the Company and its subsidiaries. Prior to the date hereof, Optionee has had
the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of holding the Securities and to obtain
additional information (to the extent the Company and its subsidiaries possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to Optionee or to
which Optionee has had access. Optionee has received and reviewed certain
information and documents furnished by the Company, including a copy of the
Plan, a summary of the Plan, financial information about the Company and
information regarding some of the material risks and uncertainties of holding an
equity interest in the Company. Optionee has made, either alone or together with
Optionee’s advisors, such independent investigation of the Company and its
subsidiaries as Optionee deems to be, or Optionee’s advisors deem to be,
necessary or advisable in connection with holding the Securities. Optionee is
satisfied that Optionee has received information with respect to all matters
which Optionee considers material to Optionee’s participation in the Securities.
Optionee understands that no federal or state agency has passed upon
participation in the Securities or upon the Company and its subsidiaries nor has
any such agency made any finding or determination as to the fairness of
participation in the Securities.

(f) Optionee understands that, in addition to the restrictions on transfer
imposed by the Act and any applicable state securities laws, the Management
Stockholders Agreement and the option awards issued under the Plan contain
provisions that further restrict transfer of the Securities.

(g) Optionee is urged to seek independent advice from Optionee’s professional
advisors relating to the suitability of the Securities in view of Optionee’s
overall financial needs and with respect to the legal and tax implications of
this Amendment. Optionee is not relying on either the Company or any of its
officers, directors, shareholders, consultants or agents with respect to the
financial, legal and tax considerations involved in Optionee’s participation in
the equity of the Company and this Amendment.

6. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts and all such counterparts shall be deemed to be
one and the same instrument. Each party hereto confirms that any facsimile or
PDF copy of such party’s executed counterpart of this Amendment shall be deemed
to be an executed original thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SERENA SOFTWARE, INC.

    OPTIONEE By:  

 

   

 

      Name: John Alves Its:  

 

      Date:  

 

    Date:  

 

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

ROLLOVER OPTIONS

 

5



--------------------------------------------------------------------------------

Exhibit B

Schedule of Outstanding Stock Options as of the Separation Date

 

Grant Date

  Plan   Type   Exercise
Price     Vested and
Exercisable as of the
Separation Date     Expiration Date 2/22/2012   2006 Plan   Time   $ 3.72       
0      2/22/2022* 10/20/2009   2006 Plan   Performance   $ 3.00        21,427   
  10/20/2019* 10/20/2009   2006 Plan   Time   $ 3.00        86,111     
10/20/2019* 2/24/2005   1997 Plan   Rollover   $ 1.25        2,773     
02/24/2015 5/19/2004   1997 Plan   Rollover   $ 1.25        98,400     
05/19/2014 2/18/2004   1997 Plan   Rollover   $ 1.25        270      02/18/2014
2/18/2004   1997 Plan   Rollover   $ 1.25        2,035      02/18/2014 2/19/2003
  1997 Plan   Rollover   $ 1.25        1,372      02/19/2013 2/19/2003   1997
Plan   Rollover   $ 1.25        11,081      02/19/2013

 

* Stock Options granted under 2006 Stock Incentive Plan will remain exercisable
for a period of three (3) months following the Separation Date; thereafter, the
Stock Options will automatically terminate.

 

6